 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00192 TLN
11
                                  Plaintiff,             STIPULATION AND ORDER TO CONTINUE
12                                                       STATUS CONFERENCE, AND TO EXCLUDE
                            v.                           TIME UNDER SPEEDY TRIAL ACT
13
     ANDREW STEPHEN LUND,                                DATE: November 8, 2018
14                                                       TIME: 9:30 a.m.
                                  Defendant.             COURT: Hon. Troy L. Nunley
15

16

17          The United States of America, by and through Assistant U.S. Attorney Brian A. Fogerty, and

18 defendant Andrew Stephen Lund, by and through counsel Thomas A. Johnson, hereby agree and

19 stipulate as follows:

20          1.      On October 3, 2018, the Court set this case for a status conference on November 8, 2018.

21 ECF No. 5. To date, the government has produced more than 700 pages of discovery. The government

22 has also made other discovery materials available for inspection by the defendant and defense counsel.

23 Defense counsel seeks additional time to investigate the allegations in the indictment and to continue the

24 review of discovery materials. This investigation is necessary for effective preparation for trial.

25          2.      Counsel for the government and defendant have conferred and respectfully request that

26 the Court vacate the November 8, 2018, status conference, and set the case for a status conference on

27 December 13, 2018 at 9:30 a.m. The parties agree that the interests of justice served by continuing the

28 case to December 13, 2018, and excluding the intervening time under the Speedy Trial Act, outweigh


      STIPULATION AND ORDER                              1
 1 the best interests of the public and the defendant in a speedy trial. The parties request that the Court

 2 order time excluded from November 8, 2018, through December 13, 2018, pursuant to 18 U.S.C. §

 3 3161(h)(7)(A) and (B)(vi), and Local Code T-4, to allow defense counsel to investigate and prepare for

 4 trial.

 5    Dated: November 6, 2018                                McGREGOR W. SCOTT
                                                             United States Attorney
 6

 7                                                    By: /s/ BRIAN A. FOGERTY
                                                          BRIAN A. FOGERTY
 8                                                        Assistant United States Attorney
 9

10    Dated: November 6, 2018                                /s/ THOMAS A. JOHNSON
                                                             THOMAS A. JOHNSON
11                                                           Counsel for Defendant
12                                                           Andrew Stephen Lund

13                                                   ORDER

14          The Court, having received, read, and considered the parties’ stipulation, and good cause
15 appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The status conference on

16 November 8, 2018 is VACATED, and reset for December 13, 2018 at 9:30 a.m. The Court specifically

17 finds that the failure to grant a continuance and exclude the time between November 8, 2018, and

18 December 13, 2018, would deny counsel reasonable time necessary for effective preparation, taking into

19 account the exercise of due diligence. The Court further finds the ends of justice served by the

20 continuance outweigh the best interests of the public and the defendant in a speedy trial. Time from

21 November 8, 2018, to and including December 13, 2018, is excluded from the computation of time

22 within which the trial of this case must commence under the Speedy Trial Act, pursuant to 18 U.S.C. §

23 3161(h)(7)(A) and (B)(iv), and Local Code T-4.

24
                    IT IS SO ORDERED.
25

26 Dated: November 7, 2018

27                                                           Hon. Troy L. Nunley
                                                             United States District Judge
28


      STIPULATION AND ORDER                              2
